 KINGWOOD MINING COMPANY181KingwoodMiningCompanyandUnitedMineWorkers of America.Case 6-CA-3903February17, 1970SUPPLEMENTAL DECISION ANDORDERBY MEMBERSFANNING, BROWN, AND JENKINSOn April 30, 1968, the National Labor RelationsBoard issued its Decision in the above-entitledproceeding,' finding that Respondent had engaged incertain conduct in violation of Section 8(a)(1) and(5)of the National Labor Relations Act, asamended, and ordering Respondent to cease anddesist therefrom, and to take certain affirmativeaction, set forth therein. Thereafter, on June 16,1969, the Supreme Court of the United Statesissued its opinion inN.L.R B. v. Gissel PackingCompany,'wherein the Court laid down certainguidelines relative to the propriety of issuing ordersto bargain to remedy violations of Section 8(a)(5) orviolations of other sections of the Act. In view ofthe Supreme Court decision, the Board, acting on itsown motion, decided, in light ofGissel, supra,toreexaminetheDecisionandOrderherein.Accordingly, the Board, on August 4, 1969, issued anotice granting permission to the parties to submitstatements of position with respect to the issues tobe reexamined. Such statements were duly filed bythe Respondent and General Counsel.Pursuant to the provisions of Section 3(b) of theNationalLaborRelationsAct, as amended, theNational Labor Relations Board has delegated itspowers in connectionwiththiscasetoathree-member panel.The Board has considered the statements ofposition and the entire record in this proceedingand, for the reasons set forth below, reaffirms itsoriginal finding thatRespondent violated Section8(a)(5) and (1) of the Act by refusing to recognizetheUnionasmajorityrepresentativeof theemployees and that a bargaining order is necessaryto effectuate the purposes and policies of the Act inthis case.We have previously found that the Respondentengaged in extensive unlawful conduct during theUnion's organizational drive. Thus, the RespondentviolatedSection 8(a)(1) of the Act by coercivelyinterrogatingand threatening employees; creatingthe impression of surveillance of union activities;threatening employees with cessation of operations iftheyselectedtheUnionastheirbargainingrepresentative;assisting in the solicitation of thewithdrawal of union authorization cards; promisingand granting additional benefits; promulgating andmaintaininganunlawfulwork rule prohibiting1171 NLRB No 24'395 U S 575solicitation on company premises or during workinghourswithoutpriorapproval;and threateningreprisals for filing unfair labor practice charges.Wefurther found that the Respondent violated Section8(a)(5)and (1) of the Act by reason of theaforementioned extensive unlawful conduct, whichwas designed to dissipate the Union's majority, andwhichindicatedaclearrejectionofthecollective-bargainingprinciple.Accordingly,theBoard ordered the Respondent to bargain with theUnion.Insofar as is relevant here, the Supreme Court inGissel,supra,instating the general principlesapplicable to the issuance of bargaining orders,agreed that the Board has authority to issue abargaining order to redress unfair labor practices"so coercive that, even in the absence of a Section8(a)(5) violation, a bargaining order would havebeen necessary to repair the unlawful effect of those[unfair labor practices]."3 Additionally, it confirmedthat in less extraordinary cases involving lesspervasive practices, the Board has authority to issuea bargaining order when it determines that "eventhough traditional remedies might to be able toensureafairelectiontherewas insufficientindication that an election (or a rerun . . .) woulddefinitely be a more reliable test of the employees'desires than the card count taken before the unfairlabor practices occurred."4In our opinion, a bargaining order is warrantedon the facts of this case under either of thestandards.The extensive unlawful conduct duringtheUnion's organizational drive was of such apervasive nature as to require a bargaining order,even in the absence ofan 8(a)(5)violation, toremedy the other unfair labor practices. Further, wefindthat the Respondent, by engaging in theforegoing conduct and refusing to recognize theUnion, violated Section 8(a)(5) of the Act and thatabargainingorder is justified to remedy thatviolation.The character of Respondent's excessiveconduct was such as to have a lingering effect andpreclude the holding of a fair and free election. Wetherefore find that, on balance, the rights of theemployees and the purposes of the Act would bebettereffectuatedby reliance on the employeesentiments expressed in the authorization cardsratherthanontheresultsofanelection.Accordingly,we shall reaffirm the unfair laborpractice findings and the remedy provided thereforin the original Decision and Order herein.SUPPLEMENTAL ORDERIn view of the foregoing, and on the basis of therecord as a whole, the National Labor RelationsBoard reaffirms its Order of April 30, 1968, in thisproceeding.'Idat 615.'Idat 616181NLRB No. 31